Matter of Ehrenfeld (2015 NY Slip Op 06096)





Matter of Ehrenfeld


2015 NY Slip Op 06096


Decided on July 14, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 14, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Luis A. Gonzalez,	Presiding Justice,
Peter Tom
Rolando T. Acosta
Sallie Manzanet-Daniels
Barbara R. Kapnick,	Justices.


M-1822 

[*1]In the Matter of Samuel A. Ehrenfeld, an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Samuel A. Ehrenfeld, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Samuel A. Ehrenfeld, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on March 28, 2001.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Jeremy S. Garber, of counsel), for petitioner.
Ballard Spahr LLP (John B. Harris, of counsel),
for respondent.
M-1822 (May 28, 2015)
 IN THE MATTER OF SAMUEL A. EHRENFELD, AN ATTORNEY


PER CURIAM


Respondent Samuel A. Ehrenfeld was admitted to the practice of law in the State of New York by the Second Judicial Department on March 28, 2001. At all times relevant herein, respondent has maintained an office for the practice of law within the First Department.
By motion dated April 27, 2015, the Departmental Disciplinary Committee (Committee) seeks an order, pursuant to Rules of the Appellate Division, First Department (22 NYCRR [*2]603.11), accepting respondent's affidavit of resignation and striking his name from the roll of attorneys.
On July 8, 2011, respondent received a letter of caution from the Grievance Committee for the Second, Eleventh and Thirteenth Judicial Districts for improper escrow practices, and on September 24, 2014, was publicly censured by the Second Department for failing to preserve a client's $25,100 real estate down payment in his escrow account (123 AD3d 26 [2d Dept 2014]).
Respondent is currently the subject of an investigation by the Committee arising from a January 2015 complaint filed by the president of a school. The complaint alleged that in February 2011, respondent was entrusted with $867,133 in escrow for the school, and then withdrew approximately $496,000 from escrow over the following four years without the school's consent, knowledge or authorization.
This Court has previously accepted the resignation of attorneys under investigation for misappropriation of client funds from escrow (see Matter of Johnson, 125 AD3d 123 [1st Dept 2015]; Matter of Scher, 123 AD3d 162 [1st Dept 2014]). Respondent's counsel has submitted an affirmation wherein he concurs in the relief sought by the Committee.
Accordingly, the Committee's motion should be granted to the extent of accepting respondent's resignation from the practice of law and striking his name from the roll of attorneys, effective nunc pro tunc to April 20, 2015.
All concur.
Order filed.
(July 14, 2015)Gonzalez,P.J., Tom, Acosta, Manzanet-Daniels, and Kapnick, JJ.
Respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to April 20, 2015. Opinion Per Curiam. All concur.